259 S.W.3d 62 (2008)
In the Interest of A.L.L. and T.P.L.
No. WD 68627.
Missouri Court of Appeals, Western District.
April 22, 2008.
Application for Transfer to Supreme Court Denied May 27, 2008.
Application for Transfer Denied August 26, 2008.
James Johns, Clinton, MO, for appellant.
James Switzer, Clinton, MO, for respondent.
Before PAUL M. SPINDEN, Presiding Judge, JAMES M. SMART, JR., Judge, and JOSEPH M. ELLIS, Judge.

ORDER
L.L. appeals the circuit court's judgment terminating her right to parent her children, A.L.L. and T.P.L. We affirm in this per curiam order entered pursuant to Rule 84.16(b).